In a matrimonial action, defendant husband appeals from so much of an order of the Supreme Court, Westchester County (SSlifkin, J.), entered April 14,1983 as amended April 18,1983, as awarded plaintiff wife the sum of $450 per week in temporary maintenance and child support. Order as amended affirmed, insofar as appealed from, with costs. The nine specific factors enumerated in section 236 (part B, subd 6, par a) of the Domestic Relations Law do not govern temporary maintenance applications. Accordingly, Special Term, in awarding temporary maintenance, was not obligated to consider them (Liss v Liss, 87 AD2d 681, 682). Special Term’s decision, in which it set forth the reasons for the determination reached, complied with the statutory directives (Domestic Relations Law, § 236, part B, subd 6, par b; subd 7, par b). Temporary maintenance is designed to insure that the needy spouse is provided with sufficient funds to meet his or her reasonable needs pending trial (cf. Rossman v Rossman, 91 AD2d 1036; Jorgensen v Jorgensen, 86 AD2d 861). Review of the record indicates that the award is not excessive. Mollen, P. J., Titone, O’Connor and Niehoff, JJ., concur.